EXECUTION VERSION


SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Security Agreement”) is entered into as of June
30, 2016 among RED ROBIN INTERNATIONAL, INC., a Nevada corporation (the
“Borrower”), RED ROBIN GOURMET BURGERS, INC., a Delaware corporation (the
“Parent”), those Domestic Subsidiaries of the Borrower or Parent that may from
time to time become parties hereto (together with the Parent, individually a
“Guarantor” and collectively the “Guarantors”; the Guarantors and the Borrower,
individually an “Obligor” and collectively the “Obligors”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent (in such capacity,
the “Administrative Agent”) for the lenders from time to time party to the
Credit Agreement described below (the “Lenders”).


RECITALS


WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
(as amended, modified, extended, renewed, refinanced, supplemented, restated or
replaced from time to time, the “Credit Agreement”), among the Borrower, the
Guarantors, the Lenders party thereto, and the Administrative Agent, the Lenders
have agreed to make Loans and issue or participate in Letters of Credit upon the
terms and subject to the conditions set forth therein; and


WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to issue or participate in Letters of Credit under the Credit Agreement that the
Obligors shall have executed and delivered this Security Agreement to the
Administrative Agent for the ratable benefit of the Lenders.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Definitions.


(a)    Unless otherwise defined herein, capitalized terms used herein shall have
the meanings ascribed to such terms in the Credit Agreement, and the following
terms which are defined in the Uniform Commercial Code from time to time in
effect in the State of New York (the “UCC”) are used herein as so defined:
Accessions, Accounts, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claims, Consumer Goods, Control, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Manufactured Homes, Proceeds, Securities Intermediary, Security Entitlement,
Software, Supporting Obligations and Tangible Chattel Paper. For purposes of
this Security Agreement, the term “Lender” shall include any Hedge Bank or any
Cash Management Bank that is party to a Secured Cash Management Agreement.


(b)    In addition, the following terms shall have the following meaning:


“Material”: shall mean, with respect to any item of Collateral (or amount
payable thereunder or in connection therewith with respect to Accounts or
similar obligations) qualified by the term “Material” in this Security
Agreement, that such item of Collateral (or such amount), when aggregated with
all other items of Collateral excluded because such items are qualified by the
term “Material,” has a fair market value in excess of $500,000 in the aggregate.


“Secured Obligations”: the collective reference to the following:


OBLIGOR #: 000004547
CHAR1\1473448v2

--------------------------------------------------------------------------------






(i)    all Secured Obligations (as defined in the Credit Agreement); and


(ii)    all reasonable expenses and charges, legal and otherwise, incurred by
the Administrative Agent, the Lenders, the Hedge Banks and/or the Cash
Management Banks (party to Secured Cash Management Agreements) in collecting or
enforcing any of the Secured Obligations (as defined in the Credit Agreement),
or in realizing on or protecting any security therefor, including without
limitation, the security granted hereunder.


“Vehicles”: shall mean all cars, trucks, vans, trailers, construction and earth
moving equipment and other vehicles covered by a certificate of title law of any
state, including, without limitation, all tires and other appurtenances to any
of the foregoing.


2.    Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Obligor
hereby grants to the Administrative Agent, for the ratable benefit of the
Lenders, a continuing security interest in, and a right to set off against, any
and all right, title and interest of such Obligor in and to the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Collateral”):


(a)    all Accounts;


(b)    all cash and Cash Equivalents;


(c)    all Chattel Paper (including Electronic Chattel Paper);


(d)    those certain Commercial Tort Claims of such Obligor set forth on
Schedule 2(d) attached hereto (as such Schedule may be updated from time to time
by the Obligors);


(e)    all Copyright Licenses;


(f)    all Copyrights;


(g)    all Deposit Accounts;


(h)    all Documents;


(i)    all Equipment;


(j)    all Fixtures;


(k)    all General Intangibles;


(l)    all Goods;


(m)    all Instruments;


(n)    all Inventory;




2
CHAR1\1473448v2

--------------------------------------------------------------------------------




(o)    all Investment Property;


(p)    all Letter-of-Credit Rights;


(q)    all Material Contracts and all such other agreements, contracts, leases,
licenses, tax sharing agreements or hedging arrangements now or hereafter
entered into by an Obligor, as such agreements may be amended or otherwise
modified from time to time (collectively, the “Assigned Agreements”), including
without limitation, (i) all rights of an Obligor to receive moneys due and to
become due under or pursuant to the Assigned Agreements, (ii) all rights of an
Obligor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Assigned Agreements, (iii) claims of an Obligor for damages
arising out of or for breach of or default under the Assigned Agreements and
(iv) the right of an Obligor to terminate the Assigned Agreements, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder;


(r)    all Payment Intangibles;


(s)    all Patent Licenses;


(t)    all Patents;


(u)    all Software;


(v)    all Supporting Obligations;


(w)    all Trademark Licenses;


(x)    all Trademarks;


(y)    all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks, and related data processing software (owned by such
Obligor or in which it has an interest) that at any time evidence or contain
information relating to any Collateral or are otherwise necessary or helpful in
the collection thereof or realization thereupon;


(z)    to the extent not otherwise included, all, Accessions, Proceeds and
products of any and all of the foregoing; and


(aa)    all other assets of such Obligor.


Notwithstanding the foregoing, “Collateral” shall not include (i) Deposit
Accounts that consist of, contain or include money deposited by franchisees to
the extent the Credit Parties do not have money deposited in such accounts
exceeding $500,000 in the aggregate, (ii) shares of Capital Stock of any Foreign
Subsidiary in excess of 65% of the total shares of outstanding Capital Stock of
such Foreign Subsidiary to the extent that a pledge of, or lien on, such shares
would result in adverse tax consequences for any Obligor, or (iii) any “Excluded
Property” (as defined below) until such time, if any, as the prohibitions
causing such property to be Excluded Property have terminated (howsoever
occurring). Upon such termination, the Administrative Agent will be deemed to
have and at all times from and after the date hereof to have had, a security
interest in such Excluded Property and the relevant Obligor shall take all
actions necessary in the reasonable judgment of the Administrative Agent to
perfect such security interest. The term “Excluded Property” means (a) any


3
CHAR1\1473448v2

--------------------------------------------------------------------------------




permit, lease, license, agreement, contract or other General Intangible of any
Obligor that validly prohibits the creation by such Obligor of a security
interest therein which was entered into prior to the date hereof (to the extent
such prohibition is not invalidated under the UCC) and (b) any permit, lease,
license, agreement, contract or other General Intangible of such Obligor to the
extent that any Requirement of Law applicable thereto prohibits the creation by
such Obligor of a security interest therein, in each case other than (i) the
right to receive any payment of money due in respect of such permit, lease,
license, agreement, contract or other General Intangible and (ii) any
Accessions, Proceeds or products of any such permit, lease, license, agreement,
contract or other General Intangible (unless such Accessions, Proceeds or
products would itself constitute Excluded Property).


The Obligors and the Administrative Agent, on behalf of the Lenders, hereby
acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not to be
construed as an assignment of any Intellectual Property.


The term “Collateral” shall include any Secured Hedging Agreement or Secured
Cash Management Agreement and any rights of the Obligors thereunder only for
purposes of this Section 2.


3.    Provisions Relating to Accounts, Material Contracts and Assigned
Agreements.


(a)    Anything herein to the contrary notwithstanding, each of the Obligors
shall remain liable under each of its Accounts, Material Contracts and Assigned
Agreements to observe and perform all of the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account or the terms of such Material
Contracts and Assigned Agreements. Neither the Administrative Agent nor any
Lender shall have any obligation or liability under any Account (or any
agreement giving rise thereto), Material Contract or Assigned Agreement by
reason of or arising out of this Security Agreement or the receipt by the
Administrative Agent or any Lender of any payment relating to such Account,
Material Contract or Assigned Agreement pursuant hereto, nor shall the
Administrative Agent or any Lender be obligated in any manner to perform any of
the obligations of an Obligor under or pursuant to any Account (or any agreement
giving rise thereto), Material Contract or Assigned Agreement, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), Material Contract or
Assigned Agreement, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.


(b)    At any time and from time to time, the Administrative Agent shall have
the right, but not the obligation, to make test verifications of the Accounts in
any manner and through any medium that it reasonably considers advisable, and
the Obligors shall furnish all such assistance and information as the
Administrative Agent may reasonably require in connection with such test
verifications. At any time upon the occurrence and during the continuation of a
Default or Event of Default upon the Administrative Agent’s request and at the
expense of the Obligors, the Obligors shall cause independent public accountants
or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts. The Administrative Agent
in its own name or in the name of others may communicate with account debtors on
the Accounts to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Accounts.




4
CHAR1\1473448v2

--------------------------------------------------------------------------------




4.    Representations and Warranties. Each Obligor hereby represents and
warrants to the Administrative Agent, for the benefit of the Lenders, that so
long as any of the Secured Obligations remain outstanding (other than contingent
indemnity obligations which by the terms thereof are stated to survive
termination of the Credit Documents) or any Credit Document, Secured Hedging
Agreement or Secured Cash Management Agreement is in effect, and until all of
the Commitments shall have been terminated:


(a)    Chief Executive Office; Books & Records; Legal Name; State of Formation.
As of the Closing Date, each Obligor’s chief executive office and chief place of
business are (and for the prior four months prior to the date hereof has been)
located at the locations set forth on Schedule 3.19(c) to the Credit Agreement
(as updated from time to time), and as of the Closing Date each Obligor keeps
its books and records at such locations. As of the Closing Date, each Obligor’s
exact legal name is as shown in this Security Agreement and its state of
formation is (and for the prior four months prior to the date hereof has been)
the location set forth on Schedule 3.12 to the Credit Agreement. No Obligor has
in the past four months prior to the date hereof changed its name, been party to
a merger, consolidation or other change in structure or used any tradename not
disclosed on Schedule 4(a) attached hereto (as updated from time to time in
accordance with Section 5(d));


(b)    Location of Collateral. As of the Closing Date, the tangible Collateral
owned by each Obligor is located solely at the locations set forth on Schedules
3.19(a) and 3.19(b) to the Credit Agreement (other than tangible Collateral with
a fair market value not in excess of $1,000,000 in the aggregate);


(c)    Ownership. Each Obligor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same except
to the extent that any pledge, sale, assignment or transfer of such Collateral
is prohibited or limited by applicable law, regulations or administrative
guidelines or by any contract entered into prior to the date hereof;


(d)    Security Interest/Priority. This Security Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
Lenders, in the Collateral of such Obligor and, when properly perfected by
filing, the granting of Control to the Administrative Agent or otherwise, shall
constitute a valid first priority, perfected security interest in the Collateral
with respect to which the security interest is to be perfected, to the extent
such security interest can be perfected by filing or otherwise under the UCC or
by filing an appropriate notice with the United States Patent and Trademark
Office or the United States Copyright Office, free and clear of all Liens except
for Permitted Liens;


(e)    Consents. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office or (iii) obtaining
Control to perfect the Liens created by this Security Agreement, no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or Governmental Authority and no consent of any other Person (including, without
limitation, any stockholder, member or creditor of such Obligor), is required
under the UCC (y) for the grant by such Obligor of the security interest in the
Collateral granted hereby or for the execution, delivery or performance of this
Security Agreement by such Obligor or (z) for the perfection of such security
interest or the exercise by the Administrative Agent of the rights and remedies
provided for in this Security Agreement;




5
CHAR1\1473448v2

--------------------------------------------------------------------------------




(f)    Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes or standing timber (as such term is used in the UCC);


(g)    Accounts. With respect to the Accounts of the Obligors: (i) each Account
and the papers and documents of the applicable Obligor relating thereto are
genuine and in all material respects what they purport to be; (ii) each Account
arises out of a bona fide transaction for goods sold and delivered (or in the
process of being delivered) by an Obligor or for services actually rendered by
an Obligor, which transaction was conducted in the ordinary course of the
Obligor’s business and was or will be performed substantially in accordance with
the terms of any documents pertaining thereto; (iii) no Account of an Obligor is
evidenced by any Instrument or Chattel Paper unless such Instrument or Chattel
Paper has been theretofore delivered to, or submitted to the Control of, the
Administrative Agent; provided that this subsection (iii) is not intended to (A)
require the endorsement or delivery of ordinary course records and payment
instructions or (B) require the endorsement or delivery of any individual
Instrument or Chattel Paper in an amount of less than $500,000; (iv) the amount
of each Account as shown on the applicable Obligor’s books and records, and on
all invoices and statements which may be delivered to the Administrative Agent
with respect thereto, is payable to the applicable Obligor and no material
portion of the Accounts are contingent; (v) no Account is evidenced by a
judgment, there are no set-offs, counterclaims or disputes existing or asserted
with respect to any Account that in the aggregate could reasonably be expected
to have a Material Adverse Effect, and no Obligor has made any agreement with
any account debtor for any deduction from any Account except a discount or
allowance for prompt payment allowed by the applicable Obligor and other
discounts or allowances made in the ordinary course of its business; (vi) there
are no facts, events or occurrences which in any material respect impair the
validity or enforcement of any Material Account or could reasonably be expected
to materially reduce the amount payable thereunder as shown on the applicable
Obligor’s books and records and all invoices and statements delivered to the
Administrative Agent with respect thereto; (vii) the right to receive payment
under each Account is assignable except where the account debtor with respect to
such Account is the United States government or any state government or any
agency, department or instrumentality thereof, to the extent the assignment of
any such right to payment is prohibited or limited by applicable law,
regulations, administrative guidelines or contract; and (viii) the goods sold
and/or services furnished giving rise to each Account are not subject to any
security interest or Lien except the security interest granted the
Administrative Agent herein and except for Permitted Liens;


(h)    Inventory. No Inventory of an Obligor is held by a third party (other
than an Obligor) pursuant to consignment, sale or return, sale on approval or
similar arrangement;


(i)    Intellectual Property.


(i)    Schedule 3.16 to the Credit Agreement includes all material Intellectual
Property owned by the Obligors in their own names, or that the Obligors have the
right to use, as of the Closing Date;


(ii)    Each Material Copyright, Material Patent and Material Trademark owned by
such Obligor is valid, subsisting, unexpired, and to such Obligor’s knowledge,
enforceable and has not been abandoned, and such Obligor is legally entitled to
use each of its tradenames;




6
CHAR1\1473448v2

--------------------------------------------------------------------------------




(iii)    Except as set forth in Schedule 3.16 to the Credit Agreement, none of
the Material Copyrights, Material Patents and Material Trademarks is the subject
of any licensing or franchise agreement other than for the benefit of any
franchisee;


(iv)    No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of any Material
Intellectual Property of the Obligors;


(v)    No action or proceeding is pending seeking to limit, cancel or question
the validity of any Material Intellectual Property, or which, if adversely
determined, would have a material adverse effect on the value of any Material
Intellectual Property;


(vi)    All applications pertaining to the Material Copyrights, Material Patents
and Material Trademarks of each Obligor have been duly and properly filed, and
all registrations or letters pertaining to such Copyrights, Patents and
Trademarks have been duly and properly filed and issued, and all of such
Copyrights, Patents and Trademarks are valid and enforceable; and


(vii)    No Obligor has made any assignment or agreement in conflict with the
security interest of the Administrative Agent in the Material Intellectual
Property of each Obligor hereunder;


(j)    Documents, Instruments and Chattel Paper. All Documents, Instruments and
Chattel Paper describing, evidencing or constituting Collateral are, to the
Obligors’ knowledge, complete in all material respects, valid and genuine;


(k)    Equipment. With respect to each Obligor’s Equipment that is material to
its business: (i) such Obligor has good and marketable title thereto or a valid
leasehold interest therein; and (ii) all such Equipment is in normal operating
condition and repair, ordinary wear and tear and obsolescence alone excepted
(subject to casualty events), and is suitable for the uses to which it is
customarily put in the conduct of such Obligor’s business;


(l)    Restrictions on Security Interest. None of the Obligors is party to any
material license (other than certain liquor licenses) or any material personal
property lease that contains legally enforceable restrictions on the granting of
a security interest therein; and


(m)    Collateral Requiring Control to Perfect. Set forth on Schedule 4(m)
attached hereto is a description of all Deposit Accounts, Electronic Chattel
Paper, Letter of Credit Rights, Securities Accounts and uncertificated
Investment Property of the Obligors, including the name and address of (i) in
the case of a Deposit Account, the depository institution, (ii) in the case of
Electronic Chattel Paper, the account debtor, (iii) in the case of Letter of
Credit Rights, the issuer or nominated person, as applicable, and (iv) in the
case of a Securities Account or other uncertificated Investment Property, the
Securities Intermediary or issuer, as applicable.


5.    Covenants. Each Obligor covenants that, so long as any of the Secured
Obligations remain outstanding (other than contingent indemnity obligations
which by the terms thereof are stated to survive termination of the Credit
Documents) or any Credit Document, Secured Hedging Agreement or Secured Cash
Management Agreement is in effect, and until all of the Commitments shall have
been terminated, such Obligor shall:


7
CHAR1\1473448v2

--------------------------------------------------------------------------------






(a)    Other Liens. Defend its interests in the Collateral against the claims
and demands of all other parties claiming an interest therein and keep the
Collateral free from all Liens, except, in each case, for Permitted Liens, and
not sell, exchange, transfer, assign, lease or otherwise dispose of the
Collateral or any interest therein and, except as permitted under the Credit
Agreement and the other Credit Documents;


(b)    Preservation of Collateral. Keep all Material Collateral useful and
necessary in its business in good order, condition and repair, ordinary wear and
tear and obsolescence excepted; not use the Collateral in violation of the
provisions of this Security Agreement or any other agreement relating to the
Collateral or any policy insuring the Collateral or any applicable Requirement
of Law except for violations that could not reasonably be expected to have a
Material Adverse Effect; and not, without the prior written consent of the
Administrative Agent, alter or remove any identifying symbol or number on any
Material item of Equipment;


(c)    Possession or Control of Certain Collateral. If (i) any amount payable
under or in connection with any of the Collateral in excess of $500,000 shall be
or become evidenced by any Instrument, Tangible Chattel Paper or Supporting
Obligation or (ii) if any Collateral shall be stored or shipped subject to a
Document or (iii) if any Collateral in excess of $500,000 shall consist of
Investment Property in the form of certificated securities (other than Cash
Equivalents held in accordance with the Credit Agreement), promptly notify the
Administrative Agent of the existence of such Collateral and, at the reasonable
request of the Administrative Agent, deliver such Instrument, Chattel Paper,
Supporting Obligation, Document or Investment Property to the Administrative
Agent to be held as Collateral pursuant to this Security Agreement. If any
Collateral shall consist of Material Deposit Accounts (subject to Section 5.14
of the Credit Agreement), Material Electronic Chattel Paper, Material
Letter-of-Credit Rights or Material uncertificated Investment Property, promptly
execute and deliver (and, with respect to any Collateral consisting of
uncertificated Investment Property, cause the issuer or Securities Intermediary
with respect to such Investment Property to execute and deliver) to the
Administrative Agent all control agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purposes
of obtaining and maintaining Control of such Collateral;


(d)    Changes in Corporate Structure or Location. Not, without providing 30
days prior written notice to the Administrative Agent and without filing (or
confirming that the Administrative Agent has filed) such amendments to any
previously filed financing statements as the Administrative Agent may require,
(i) alter its corporate existence or, in one transaction or a series of
transactions, merge into or consolidate with any other entity, or sell all or
substantially all of its assets, except as permitted by the Credit Agreement,
(ii) change its state of incorporation or formation or (iii) change its
registered corporate name;


(e)    Inspection. Allow the Administrative Agent or its representatives to
visit and inspect the Collateral as set forth in Section 5.6 of the Credit
Agreement;


(f)    Perfection of Security Interest. Each Obligor hereby authorizes the
Administrative Agent to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Administrative Agent may from time to time deem necessary or
appropriate in order to perfect and maintain the security interests granted on
the Collateral hereunder except with respect to perfection only, for Collateral
that is subject to a Permitted Lien under subsections (xi) and (xii) of the
definition of Permitted Lien in


8
CHAR1\1473448v2

--------------------------------------------------------------------------------




accordance with the UCC. Each Obligor shall also execute and deliver to the
Administrative Agent such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as the Administrative Agent may reasonably request) and do all such
other things as the Administrative Agent may reasonably deem necessary or
appropriate (i) to assure to the Administrative Agent its security interests
hereunder are perfected in accordance with the UCC, including, without
limitation, (A) any financing statement that describes the Collateral as “all
personal property” or “all assets” or in some other manner as the Administrative
Agent deems necessary or advisable, (B) such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Administrative Agent may from time to time reasonably request
in order to perfect and maintain the security interests granted hereunder in
accordance with the UCC and any other personal property security legislation in
the appropriate state(s) or province(s), (C) with regard to Investment Property,
execute and cause any Securities Intermediary with respect to such Investment
Property to execute a securities control agreement in form and substance
satisfactory to the Administrative Agent, (D) with regard to registered Material
Copyrights, a Notice of Grant of Security Interest in Copyrights for filing with
the United States Copyright Office in the form of Schedule 5(f)(i) attached
hereto, (E) with regard to Material Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Schedule 5(f)(ii) attached hereto and (F) with regard to
Material Trademarks, a Notice of Grant of Security Interest in Trademarks for
filing with the United States Patent and Trademark Office in the form of
Schedule 5(f)(iii) attached hereto, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Administrative
Agent of its rights and interests hereunder. To that end, each Obligor hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other person whom the Administrative Agent may designate, as such
Obligor’s attorney in fact with full power and for the limited purpose to sign
in the name of such Obligor any such notices or similar documents which in the
Administrative Agent’s reasonable discretion would be necessary or appropriate
in order to perfect and maintain perfection of the security interests granted
hereunder other than, with respect to perfection only, in Vehicles and
Collateral that is subject to a Permitted Lien under subsections (xi) and (xii)
of the definition of Permitted Lien, such power, being coupled with an interest,
being and remaining irrevocable so long as the Credit Agreement is in effect or
any amounts payable thereunder, under any other Credit Document, Secured Hedging
Agreement or Secured Cash Management Agreement shall remain outstanding (other
than contingent indemnity obligations which by the terms thereof are stated to
survive termination of the Credit Documents, and until all of the Commitments
thereunder shall have terminated. In the event for any reason the law of any
jurisdiction other than New York becomes or is applicable to the Collateral of
any Obligor or any part thereof, or to any of the Secured Obligations, such
Obligor agrees to execute and deliver all such instruments and to do all such
other things as the Administrative Agent reasonably deems necessary or
appropriate to preserve, protect and enforce the security interests of the
Administrative Agent under the law of such other jurisdiction other than, with
respect to perfection only, in Vehicles and Collateral that is subject to a
Permitted Lien under subsections (xi) and (xii) of the definition of Permitted
Lien (and, if an Obligor shall fail to do so promptly upon the request of the
Administrative Agent, then the Administrative Agent may execute any and all such
requested documents on behalf of such Obligor pursuant to the power of attorney
granted hereinabove). Each Obligor agrees to mark its books and records to
reflect the security interest of the Administrative Agent in the Collateral;


(g)    Collateral Held by Warehouseman, Bailee, etc. If any Collateral exceeding
an aggregate value of $1,000,000 is at any time in the possession or control of
a warehouseman, bailee or any agent or processor of such Obligor (except if
under repair or refurbishment), notify the Administrative Agent of such
possession and, upon the Administrative Agent’s reasonable request,


9
CHAR1\1473448v2

--------------------------------------------------------------------------------




notify such Person of the Administrative Agent’s security interest for the
benefit of the Lenders in such Collateral and instruct such Person to hold all
such Collateral for the Administrative Agent’s account subject to the
Administrative Agent’s instructions, and obtain from such Person a written
acknowledgement of the Administrative Agent's security interest therein, in form
and substance reasonably satisfactory to the Administrative Agent;


(h)    Treatment of Accounts. Unless and until an Event of Default occurs and is
continuing, each Obligor may settle and adjust disputes and claims with its
franchisees, customers and account debtors, handle returns and recoveries and
grant discounts, credit and allowances in the ordinary course of its business as
presently conducted and otherwise for amounts and on terms which such Obligor in
good faith considers advisable. However, upon the occurrence of any Event of
Default and during the continuation thereof, if so instructed by the
Administrative Agent, such Obligor shall settle and adjust disputes and claims
as directed by the Administrative Agent, and no discount, credit or allowance
other than on normal trade terms in the ordinary course of business shall be
granted to any customer or account debtor and no returns of merchandise shall be
accepted by such Obligor without the Administrative Agent’s consent. The
Administrative Agent may (but shall not be required to) at all times upon the
occurrence of any Event of Default and during the continuance thereof, settle or
adjust disputes and claims directly with customers or account debtors for
amounts and upon terms which the Administrative Agent considers reasonable;


(i)    Covenants Relating to Inventory.


(i)    Maintain, keep and preserve all Material Inventory in accordance with
standard operating procedures; and


(ii)    If any Inventory exceeding an aggregate value of $500,000 is at any time
evidenced by a document of title, deliver such document of title to the
Administrative Agent;


(j)    Covenants Relating to Copyrights.


(i)    Employ the Copyrights for each work with such notice of copyright as may
be required by law to secure copyright protection;


(ii)    Not do any act or knowingly omit to do any act whereby any Material
Copyright may become invalidated and (A) not do any act, or knowingly omit to do
any act, whereby any Material Copyright may become injected into the public
domain; (B) notify the Administrative Agent immediately if it knows, or has
reason to know, that any Material Copyright may become injected into the public
domain or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in any court or tribunal in the United States or any other country)
regarding an Obligor’s ownership of any such Copyright or its validity; (C) take
all necessary steps as it shall deem appropriate under the circumstances, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of each Material Copyright owned by an Obligor
including, without limitation, filing of applications for renewal where
necessary; and (D) promptly notify the Administrative Agent of any material
infringement of any Material Copyright of an Obligor of which it becomes aware
and take such actions as it shall reasonably deem appropriate under the
circumstances to protect such Copyright, including, where appropriate, the


10
CHAR1\1473448v2

--------------------------------------------------------------------------------




bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement; and


(iii)    Not make any assignment or agreement in conflict with the security
interest in the Copyrights of each Obligor hereunder;


(k)    Covenants Relating to Patents and Trademarks.


(i)    (A) Continue to use each Material Trademark in full force free from any
claim of abandonment for non-use, unless such Material Trademark is abandoned or
no longer used in the ordinary course of business, (B) maintain as in the past
the quality of products and services offered under such Material Trademark, (C)
employ such Material Trademark with the appropriate notice of registration, (D)
not adopt or use any mark which is confusingly similar or a colorable imitation
of such Material Trademark unless the Administrative Agent, for the ratable
benefit of the Lenders, shall obtain a perfected security interest in such mark
pursuant to this Security Agreement, and (E) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
such Material Trademark may become invalidated;


(ii)    Not do any act, or omit to do any act, whereby any Material Patent may
become abandoned or dedicated;


(iii)    Notify the Administrative Agent immediately if it knows, or has reason
to know, that any application or registration relating to any Material Patent or
Material Trademark may become abandoned or dedicated, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court or tribunal in any country) regarding
an Obligor’s ownership of any such Patent or Trademark or its right to register
the same or to keep and maintain the same;


(iv)    Whenever an Obligor, either by itself or through an agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof, such Obligor shall report such filing to the Administrative Agent
within fifteen Business Days after the last day of the fiscal year in which such
filing occurs. Upon request of the Administrative Agent, an Obligor shall
execute and deliver any and all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the Administrative Agent’s and
the Lenders’ security interest in any Patent or Trademark and the goodwill and
General Intangibles of an Obligor relating thereto or represented thereby;


(v)    Take all reasonable and necessary steps, including, without limitation,
in any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application, to obtain the relevant
registration and to maintain each registration of all Material Patents and
Material Trademarks, unless such Material Patents and Material Trademarks have
been abandoned or are no longer used in the ordinary course of business,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability;


11
CHAR1\1473448v2

--------------------------------------------------------------------------------






(vi)    Promptly notify the Administrative Agent and the Lenders after it learns
that any Material Patent or Material Trademark included in the Collateral is
infringed, misappropriated or diluted by a third party and promptly sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution, or take such other actions as it shall reasonably
deem appropriate under the circumstances to protect such Patent or Trademark;
and


(vii)    Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Obligor hereunder;


(l)    New Patents, Copyrights and Trademarks. Promptly provide the
Administrative Agent (i) with respect to Material Copyrights, a duly executed
Notice of Grant of Security Interest in Copyrights, (ii) with respect to
Material Patents, a duly executed Notice of Grant of Security Interest in
Patents, (iii) with respect to Material Trademarks, a duly executed Notice of
Grant of Security Interest in Trademarks or (iv) such other duly executed
documents as the Administrative Agent may reasonably request in a form
acceptable to counsel for the Administrative Agent and suitable for recording to
evidence the security interest of the Administrative Agent on behalf of the
Lenders in the Copyright, Patent or Trademark which is the subject of such new
application;


(m)    Commercial Tort Claims; Notice of Litigation. (i) Promptly forward to the
Administrative Agent written notification of any and all Commercial Tort Claims,
including, but not limited to, any and all actions, suits, and proceedings
before any court or Governmental Authority by or affecting such Obligor or any
of its Subsidiaries and (ii) execute and deliver such statements, documents and
notices and do and cause to be done all such things as may be reasonably
required by the Administrative Agent, or required by law, including all things
which may from time to time be necessary under the UCC to fully create,
preserve, perfect and protect the priority of the Administrative Agent’s
security interest in any Commercial Tort Claims;


(n)    Insurance. Insure, repair and replace the Collateral of such Obligor as
set forth in Section 5.5 of the Credit Agreement. All proceeds derived from
insurance on the Collateral shall be subject to the security interest of the
Administrative Agent hereunder; and


(o)    Fixtures. At all times maintain the Collateral existing as of the Closing
Date as personal property and not affix any of such Collateral to any real
property (except real property that is subject to a Permitted Lien to the extent
such Collateral may be encumbered by a Permitted Lien) in a manner which would
change its nature from personal property to real property or a Fixture.


6.    Performance of Obligations; Advances by Administrative Agent. On failure
of any Obligor to perform any of the covenants and agreements contained herein,
the Administrative Agent may, at its sole option and in its sole discretion,
perform or cause to be performed the same and in so doing may expend such sums
as the Administrative Agent may reasonably deem advisable in the performance
thereof, including, without limitation, the payment of any insurance premiums,
the payment of any taxes, a payment to obtain a release of a Lien or potential
Lien (other than a Permitted Lien), expenditures made in defending against any
adverse claim (other than a Permitted Lien) and all other expenditures which the
Administrative Agent may make for the protection of the security interest hereof
or may be compelled to make by operation of law. All such sums and amounts so
expended shall be repayable by the Obligors on a joint and several basis
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations


12
CHAR1\1473448v2

--------------------------------------------------------------------------------




and shall bear interest from the date said amounts are expended at the rate
determined in accordance with the terms and conditions of Section 2.9 of the
Credit Agreement. No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Obligor, and no such advance or
expenditure therefor, shall relieve the Obligors of any default under the terms
of this Security Agreement, the other Credit Documents or any Secured Hedging
Agreement or Secured Cash Management Agreement. The Administrative Agent may
make any payment hereby authorized in accordance with any bill, statement or
estimate procured from the appropriate public office or holder of the claim to
be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by an Obligor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.


7.    Events of Default.


The occurrence of an event, which under the Credit Agreement would constitute an
Event of Default, shall be an event of default hereunder (an “Event of
Default”).


8.    Remedies.


(a)    General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent and the Lenders shall have, in
addition to the rights and remedies provided herein, in the Credit Documents, in
any Secured Hedging Agreement or Secured Cash Management Agreement or by law
(including, but not limited to, levy of attachment, garnishment, and the rights
and remedies set forth in the Uniform Commercial Code of the jurisdiction
applicable to the affected Collateral), the rights and remedies of a secured
party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, to the extent permitted by law, (i) enter on any premises
on which any of the Collateral may be located and, without resistance or
interference by the Obligors, take possession of the Collateral, (ii) dispose of
any Collateral on any such premises, (iii) require the Obligors to assemble and
make available to the Administrative Agent at the expense of the Obligors any
Collateral at any place and time designated by the Administrative Agent which is
reasonably convenient to both parties, (iv) remove any Collateral from any such
premises for the purpose of effecting the sale or other disposition thereof,
and/or (v) without demand and without advertisement, notice, hearing or process
of law, all of which each of the Obligors hereby waives to the fullest extent
permitted by law, at any place and time or times, sell and deliver any or all
Collateral held by or for it at public or private sale, by one or more
contracts, in one or more parcels, for cash, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Neither
the Administrative Agent's compliance with any applicable state or federal law
in the conduct of such sale, nor its disclaimer of any warranties relating to
the Collateral, shall be considered to adversely affect the commercial
reasonableness of such sale. In addition to all other sums due the
Administrative Agent and the Lenders with respect to the Secured Obligations,
the Obligors shall pay the Administrative Agent and each of the Lenders all
reasonable documented costs and expenses incurred by the Administrative Agent or
any such Lender, including, but not limited to, reasonable attorneys’ fees and
court costs, in obtaining or liquidating the Collateral, in enforcing payment of
the Secured Obligations, or in the prosecution or defense of any action or
proceeding by or against the Administrative Agent or the Lenders or the Obligors
concerning any matter arising out of or connected with this Security Agreement,
any Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related


13
CHAR1\1473448v2

--------------------------------------------------------------------------------




to a case under the Bankruptcy Code. To the extent the rights of notice cannot
be legally waived hereunder, each Obligor agrees that any requirement of
reasonable notice shall be met if such notice is personally served on or mailed,
postage prepaid, to the applicable Obligor in accordance with the notice
provisions of Section 9.2 of the Credit Agreement at least ten (10) days before
the time of sale or other event giving rise to the requirement of such notice.
The Administrative Agent and the Lenders shall not be obligated to make any sale
or other disposition of the Collateral regardless of notice having been given.
To the extent permitted by law, any Lender may be a purchaser at any such sale.
To the extent permitted by applicable law, each of the Obligors hereby waives
all of its rights of redemption with respect to any such sale. Subject to the
provisions of applicable law, the Administrative Agent and the Lenders may
postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by law, be made at the time
and place to which the sale was postponed, or the Administrative Agent and the
Lenders may further postpone such sale by announcement made at such time and
place.


(b)    Remedies Relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, each Obligor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent. In addition, upon the occurrence of an Event of
Default and during the continuation thereof, the Administrative Agent or its
designee may notify any Obligor’s customers and account debtors that the
Accounts of such Obligor have been assigned to the Administrative Agent or of
the Administrative Agent’s security interest therein, and may (either in its own
name or in the name of an Obligor or both) demand, collect (including, without
limitation, by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the Administrative Agent in the Accounts.
Each Obligor acknowledges and agrees that the Proceeds of its Accounts remitted
to or on behalf of the Administrative Agent for the benefit of the Lenders in
accordance with the provisions hereof shall be applied to the Secured
Obligations in the order set forth in Section 2.12(b) of the Credit Agreement
and that such Obligor shall not have any right, title or interest in such
Proceeds or in any such other amounts except as expressly provided herein. The
Administrative Agent and the Lenders shall have no liability or responsibility
to any Obligor for acceptance of a check, draft or other order for payment of
money bearing the legend “payment in full” or words of similar import or any
other restrictive legend or endorsement or be responsible for determining the
correctness of any remittance. Each Obligor hereby agrees to indemnify the
Administrative Agent and the Lenders and their respective officers, directors,
employees, partners, members, counsel, agents, representatives, advisors and
affiliates from and against all liabilities, damages, losses, actions, claims,
judgments, costs, expenses, charges and reasonable attorneys’ fees suffered or
incurred by the Administrative Agent or the Lenders (each, an “Indemnified
Party”) because of the maintenance of the foregoing arrangements except as
relating to or arising out of the gross negligence or willful misconduct of an
Indemnified Party or its officers, employees or agents, in which case such
Indemnified Party shall not be entitled to the indemnification provisions
hereunder. In the case of any investigation, litigation or other proceeding, the
foregoing indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by an Obligor, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any other
Indemnified Party is otherwise a party thereto.




14
CHAR1\1473448v2

--------------------------------------------------------------------------------




(c)    Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral. If the Administrative Agent exercises its right to take possession
of the Collateral, each Obligor shall also at its expense perform any and all
other steps reasonably requested by the Administrative Agent to preserve and
protect the security interest hereby granted in the Collateral, such as placing
and maintaining signs indicating the security interest of the Administrative
Agent, appointing overseers for the Collateral and maintaining inventory
records.


(d)    Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the Lenders to exercise any right, remedy or option under this Security
Agreement, any other Credit Document, any Secured Hedging Agreement or Secured
Cash Management Agreement or as provided by law, or any delay by the
Administrative Agent or the Lenders in exercising the same, shall not operate as
a waiver of any such right, remedy or option. No waiver hereunder shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and then only to the extent specifically stated, which
in the case of the Administrative Agent or the Lenders shall only be granted as
provided herein. To the extent permitted by law, neither the Administrative
Agent, the Lenders, nor any party acting as attorney for the Administrative
Agent or the Lenders, shall be liable hereunder for any acts or omissions or for
any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct hereunder. The rights and remedies of the
Administrative Agents and the Lenders under this Security Agreement shall be
cumulative and not exclusive of any other right or remedy which the
Administrative Agent or the Lenders may have.


(e)    Retention of Collateral. In addition to the rights and remedies
hereunder, upon the occurrence of any Event of Default and during the
continuation thereof, the Administrative Agent may retain all or a portion of
the Collateral in satisfaction of the Secured Obligations but only after
providing the notices required by Sections 9-620 and 9‑621 (or similar
provision) of the UCC (or any successor sections of the UCC) and otherwise
complying with the requirements of applicable law of the relevant jurisdiction.
Unless and until the Administrative Agent shall have provided such notices and
complied with all applicable legal requirements, however, the Administrative
Agent shall not be deemed to have retained any Collateral in satisfaction of any
Secured Obligations for any reason.


(f)    Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Lenders are legally entitled, the Obligors shall be jointly and
severally liable for the deficiency, together with interest thereon at the rate
determined in accordance with the terms and conditions of Section 2.9 of the
Credit Agreement, together with the costs of collection and the reasonable fees
of any attorneys employed by the Administrative Agent to collect such
deficiency. Any surplus remaining after the full payment and satisfaction of the
Secured Obligations shall be returned to the Obligors or to whomsoever a court
of competent jurisdiction shall determine to be entitled thereto.




15
CHAR1\1473448v2

--------------------------------------------------------------------------------




(g)    Other Security. To the extent that any of the Secured Obligations are now
or hereafter secured by property other than the Collateral (including, without
limitation, securities owned by an Obligor), or by a guarantee, endorsement or
property of any other Person, then the Administrative Agent and the Lenders
shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default, and the Administrative
Agent and the Lenders shall have the right, in their sole discretion, to
determine which rights, security, liens, security interests or remedies the
Administrative Agent and the Lenders shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or any of the Administrative Agent’s and the Lenders’
rights or the Secured Obligations under this Security Agreement, under any other
of the Credit Documents or under any Secured Hedging Agreement or Secured Cash
Management Agreement.


9.    Rights of the Administrative Agent.


(a)    Power of Attorney. In addition to other powers of attorney contained
herein, each Obligor hereby designates and appoints the Administrative Agent, on
behalf of the Lenders, and each of its designees or agents, as attorney-in-fact
of such Obligor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence and during the
continuation of an Event of Default:


(i)    to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;


(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;


(iii)    to defend, settle, adjust or compromise any action, suit or proceeding
brought and, in connection therewith, give such discharge or release as the
Administrative Agent may deem reasonably appropriate;


(iv)    to receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor, or securing
or relating to such Collateral, on behalf of and in the name of such Obligor;


(v)    to sell, assign, transfer, endorse, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;


(vi)    to adjust and settle claims under any insurance policy relating thereto;


(vii)    to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and liens granted in this Security Agreement and in order
to fully consummate all of the transactions contemplated herein;


16
CHAR1\1473448v2

--------------------------------------------------------------------------------






(viii)    to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate; and


(ix)    to do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary or appropriate in connection with the
Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations remain outstanding
(other than contingent indemnity obligations which by the terms thereof are
stated to survive termination of the Credit Documents), any Credit Document, any
Secured Hedging Agreement or any Secured Cash Management Agreement is in effect,
and until all of the Commitments shall have been terminated. The Administrative
Agent shall be under no duty to exercise or withhold the exercise of any of the
rights, powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Security Agreement, and shall not be liable for any
failure to do so or any delay in doing so. The Administrative Agent shall not be
liable for any act or omission or for any error of judgment or any mistake of
fact or law in its individual capacity or its capacity as attorney-in-fact
except acts or omissions resulting from its gross negligence or willful
misconduct. This power of attorney is conferred on the Administrative Agent
solely to perfect, protect, preserve and realize upon its security interest in
the Collateral.


(b)    Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign its rights and obligations hereunder as permitted under the
Credit Agreement and any portion thereof and/or the Collateral and any portion
thereof, and the assignee shall be entitled to all of the rights and remedies of
the Administrative Agent under this Security Agreement in relation thereto.


(c)    The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 8 hereof, the Administrative
Agent shall have no obligation to clean-up, repair or otherwise prepare the
Collateral for sale.


10.    Application of Proceeds. Upon the occurrence and during the continuation
of an Event of Default, any payments in respect of the Secured Obligations and
any proceeds of the Collateral, when received by the Administrative Agent or any
of the Lenders in cash or its equivalent, will be applied in reduction of the
Secured Obligations in the order set forth in Section 2.12(b) of the Credit
Agreement, and each Obligor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Administrative Agent shall have the continuing and exclusive right to apply and
reapply any and all such payments and proceeds in the order set forth in Section
2.12(b) of the Credit Agreement, notwithstanding any entry to the contrary upon
any of its books and records.


17
CHAR1\1473448v2

--------------------------------------------------------------------------------






11.    Costs of Counsel. If at any time hereafter, whether upon the occurrence
of an Event of Default or not, the Administrative Agent employs counsel to
prepare or consider amendments, waivers or consents with respect to this
Security Agreement, or to take action or make a response in or with respect to
any legal or arbitral proceeding relating to this Security Agreement or relating
to the Collateral, or to protect the Collateral or exercise any rights or
remedies under this Security Agreement or with respect to the Collateral, then
the Obligors agree to promptly pay upon demand any and all such reasonable
documented costs and expenses of the Administrative Agent, all of which costs
and expenses shall constitute Secured Obligations hereunder.


12.    Continuing Agreement.


(a)    This Security Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any of the Secured
Obligations remain outstanding (other than contingent indemnity obligations
which by the terms thereof are stated to survive termination of the Credit
Documents) or any Credit Document or any Secured Hedging Agreement or any
Secured Cash Management Agreement is in effect, and until all of the Commitments
thereunder shall have terminated. Upon such payment and termination, this
Security Agreement shall be automatically terminated without delivery of any
instrument or performance of any act by any Person and the Administrative Agent
and the Lenders shall, upon the request and at the expense of the Obligors,
forthwith release all liens and security interests granted hereunder and shall
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Obligors evidencing such termination.
Notwithstanding the foregoing all releases and indemnities provided hereunder
shall survive termination of this Security Agreement.


(b)    This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
that payment of all or any part of the Secured Obligations is rescinded or must
be restored or returned, all reasonable costs and expenses (including without
limitation any reasonable legal fees and disbursements) incurred by the
Administrative Agent or any Lender in defending and enforcing such reinstatement
shall be deemed to be included as a part of the Secured Obligations.


13.    Amendments; Waivers; Modifications. This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 9.1 of the Credit Agreement.


14.    Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Obligor, its
successors and assigns and shall inure, together with the rights and remedies of
the Administrative Agent and the Lenders hereunder, to the benefit of the
Administrative Agent and the Lenders and their successors and permitted assigns;
provided, however, that none of the Obligors may assign its rights or delegate
its duties hereunder without the prior written consent of each Lender or the
Required Lenders, as required by the Credit Agreement. To the fullest extent
permitted by law, each Obligor hereby releases the Administrative Agent and each
Lender, each of their respective officers, employees and agents, and each of
their respective successors and assigns, from any liability for any act or
omission relating to this Security Agreement or the Collateral, except for any
liability arising from the gross negligence or willful misconduct of such
Person.


18
CHAR1\1473448v2

--------------------------------------------------------------------------------






15.    Notices. All notices required or permitted to be given under this
Security Agreement shall be in conformance with Section 9.2 of the Credit
Agreement.


16.    Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart. Delivery of executed counterparts of
the Security Agreement by telecopy shall be effective as an original and shall
constitute a representation that an original shall be delivered upon the request
of the Administrative Agent.


17.    Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning,
construction or interpretation of any provision of this Security Agreement.


18.    Governing Law; Submission to Jurisdiction; Waiver of Jury Trial; Venue.
THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION. The terms of Sections 9.14 and 9.17 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.


19.    Severability. If any provision of this Security Agreement is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


20.    Entirety. This Security Agreement, the other Credit Documents, the
Secured Hedging Agreements and the Secured Cash Management Agreements represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to this Security Agreement, the other Credit
Documents, the Secured Hedging Agreements, the Secured Cash Management Agreement
or the transactions contemplated herein and therein.


21.    Survival. All representations and warranties of the Obligors hereunder
shall survive the execution and delivery of this Security Agreement, the other
Credit Documents, the Secured Hedging Agreements and the Secured Cash Management
Agreements, the delivery of the Notes and the making of the Loans and the
issuance of the Letters of Credit under the Credit Agreement.


22.    Joint and Several Obligations of Obligors.


(a)    Each of the Obligors is accepting joint and several liability hereunder
in consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Obligors and in consideration of the undertakings of each of the
Obligors to accept joint and several liability for the obligations of each of
them.




19
CHAR1\1473448v2

--------------------------------------------------------------------------------




(b)    Each of the Obligors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Obligors with respect to the payment and
performance of all of the Secured Obligations arising under this Security
Agreement, the other Credit Documents, the Secured Hedging Agreements and the
Secured Cash Management Agreement, it being the intention of the parties hereto
that all the Secured Obligations shall be the joint and several obligations of
each of the Obligors without preferences or distinction among them.


(c)    Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of an Obligor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Obligor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).




[remainder of page intentionally left blank]






20
CHAR1\1473448v2

--------------------------------------------------------------------------------


EXECUTION VERSION


Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.




OBLIGORS:                RED ROBIN INTERNATIONAL, INC.,
a Nevada corporation


By:/s/ Michael L. Kaplan            
Name: Michael L. Kaplan
Title: Vice President and Assistant Secretary




RED ROBIN GOURMET BURGERS, INC.,
a Delaware corporation


By:/s/ Michael L. Kaplan            
Name: Michael L. Kaplan
Title: Senior Vice President, Chief Legal Officer and Secretary




RED ROBIN WEST, INC.,
a Nevada corporation


By:/s/ Michael L. Kaplan        
Name: Michael L. Kaplan
Title: Vice President and Assistant Secretary
WESTERN FRANCHISE DEVELOPMENT, INC.,
a California corporation


By:/s/ Michael L. Kaplan            
Name: Michael L. Kaplan
Title: Vice President and Assistant Secretary




RED ROBIN DISTRIBUTING COMPANY LLC,
a Nevada limited liability company


By:/s/ Michael L. Kaplan            
Name: Michael L. Kaplan
Title: Manager




CHAR1\1473448v2

--------------------------------------------------------------------------------




NORTHWEST ROBINS, L.L.C.,
a Washington limited liability company
By:    RED ROBIN INTERNATIONAL, INC., Sole Member and Manager of Northwest
Robins, L.L.C.
By:/s/ Michael L. Kaplan            
Name: Michael L. Kaplan
Title: Vice President and Assistant Secretary
RED ROBIN EXPRESS, LLC,
a Colorado limited liability company
By:/s/ Michael L. Kaplan            
Name: Michael L. Kaplan
Title: Manager
RED ROBIN NORTH HOLDINGS, INC.,
a Nevada corporation
By:/s/ Michael L. Kaplan            
Name: Michael L. Kaplan
Title: Vice President and Assistant Secretary
ADMINISTRATIVE AGENT:        WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By: /s/ Darcy McLaren    
Name: Darcy McLaren
Title: Director


2
CHAR1\1473448v2